In accordance with this court’s order of June 24, 1987, the Public Defender of the *1163Tenth Judicial Circuit shall file briefs in the 100 cases named on the attached list on or before March 31,1988. The briefs in these cases range from approximately 10 to 15 months overdue.
Failure to comply with the schedule for filing these briefs within this time period will result in the dismissal of these delinquent appeals without prejudice to file a petition for reinstatement with the proper briefs attached.
DANAHY, C.J., and SCHEB, RYDER, CAMPBELL, SCHOONOVER, LEHAN, FRANK, HALL, THREADGILL and PARKER, JJ., concur.